DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 3/26/21.
3.    Claims 1 - 20 are pending.
4.    The drawings filed on 3/26/21 has been noted.

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 – 12 and 19 are directed to a machine, which is one of the statutory categories of invention.
Claims 13 - 18 are directed to a process, which is one of the statutory categories of invention.
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 1 is exemplary: 
 	“A gaming device, comprising: a processor; a user interface coupled with the processor; and a memory coupled with the processor and storing therein instructions that, when executed by the processor, cause the processor to: determine, at a first time, that a predetermined condition has been met during a gaming session established between a player and the gaming device; in response to determining that the predetermined condition has been met during the gaming session, automatically display a prompt to the player via the user interface, wherein the prompt provides an indication that an automated transfer event will occur a predetermined amount of time after the first time with respect to a credit meter being used to conduct the gaming session at the gaming device; initiate a timer device to track an elapsed time relative to the first time; determine, with the timer device, that the elapsed time equals the predetermined amount of time; and in response to determining that the elapsed time equals the predetermined amount of time, trigger the automated transfer event to occur”.

11.	The underlined portion of claim 1 represent the abstract idea. Independent claims 13 and 19 include substantially the same abstract idea as claim 1. The limitations of dependent claims 2 – 7, 9 – 14 and 16 - 20 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk)).
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a gaming device, comprising: a processor; a user interface, a memory, a timer device, a printer (dependent claim 6), a ticket (dependent claim 6) and a mobile device (dependent claim 11).
As a gaming device, comprising: a processor; a user interface, a memory and a timer device, in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming device, comprising: a processor; a user interface, a memory and a timer device, a printer (dependent claim 6), a ticket (dependent claim 6) and a mobile device (dependent claim 11). 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, FIG. 2 and paragraphs 58 and 60; paragraph 58 teaches
FIG. 2 shows one embodiment 200 of a game machine. This embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215 (i.e. a memory), and  reels 280a, 280b and 280c (i.e. a user interface) and an output device 290; paragraph 60 teaches common output devices include, a printer to provide a receipt for a player's gambling credits (i.e. a printer and a ticket)) and Jones (US 6939223, Col 13, lines 24 – 26 teaches It is well known in the art to set a timer or otherwise programmably create a sequence of events), showing the conventionality of these additional elements and Wallens (US 20120238352, paragraph 55 teaches an end user device 12, which may be a mobile device (such as a mobile phone, a tablet, or a laptop), a computer, or other communications devices as are well known in the art.).
19.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, the claims are not patent-eligible under 35 USC §101.



Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claim(s) 1, 7, 10, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040102238) and in view of Laakso (US 20040242307).
25.	Regarding claims 1, 13 and 19, Taylor discloses a gaming device (system), comprising (Abstract): 
a processor (paragraphs 5 and 95); 
a user interface coupled with the processor (paragraph 95; The cabinet enclosure is fitted with various input means. Inputs may be accomplished by inserting coins or currency, paper tickets, smart cards, credit or player's club cards or by pressing buttons, keypads, or touchscreen panels); 
and a memory coupled with the processor and storing therein instructions that, when executed by the processor, cause the processor to (paragraphs 5, 95 and 96): 
determine, at a first time, that a predetermined condition (i.e. the condition of Players wager on one or more paylines) has been met during a gaming session established between a player and the gaming device (paragraph 6); 
in response to determining that the predetermined condition has been met during the gaming session, automatically display a prompt to the player via the user interface, wherein the prompt provides an indication that an automated transfer event will occur a predetermined amount of time after the first time with respect to a credit meter (i.e. credit meter described in paragraphs 12 and 73) being used to conduct the gaming session at the gaming device (paragraphs 6, 12, 73 and FIG. 4); 
Taylor fails to explicitly disclose the following limitations:
 initiate a timer device to track an elapsed time relative to the first time; 
determine, with the timer device, that the elapsed time equals the predetermined amount of time; 
and in response to determining that the elapsed time equals the predetermined amount of time, trigger the automated transfer event to occur.
Laakso teaches:
initiate a timer device to track an elapsed time relative to the first time (Abstract and paragraph 37; paragraph 37 teaches the award enhancement method initializes the timer at time t=0, and the timer begins to run); 
determine, with the timer device, that the elapsed time equals the predetermined amount of time (Abstract and paragraph 37; paragraph 37 teaches as indicated by block 104, at time t=T1, the first set-point of the timer, the gaming device 10 begins to award or transfer base game credits to the player); 
and in response to determining that the elapsed time equals the predetermined amount of time, trigger the automated transfer event to occur (Abstract and paragraph 37; paragraph 37 teaches as indicated by block 104, at time t=T1, the first set-point of the timer, the gaming device 10 begins to award or transfer base game credits to the player).
Therefore, It would have been obvious for one ordinary skilled in the art before the effective filing date of present application to have modified Taylor in view of Laakso 
to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
26.	Regarding claims 7 and 18, Taylor also discloses the instructions further cause the processor to (abstract and paragraph 13): 
determine that the player has logged into the gaming device as part of initiating the gaming session (abstract and paragraph 13); 
access a player account that is associated with the player; 
and link the player account with the credit meter for purposes of implementing the automated transfer event (abstract and paragraph 13).  
27.	Regarding claim 10, Taylor also discloses the timer device is displayed to the player along with the prompt (paragraphs 6, 12, 73 and FIG. 4).
28.	Claim(s) 2 – 3, 5 - 6, 8 – 9, 11 – 12, 14 – 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040102238) and in view of Laakso (US 20040242307) and in view of Higgins (US 20190102985).
29.	Regarding claims 2 and 14, the combination of Taylor and Laakso teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the predetermined condition comprises determining that a game outcome has occurred during the gaming session, wherein the predetermined condition further comprises determining that the game outcome has caused a value stored in the credit meter to fall below a predetermined threshold, and wherein the automated transfer event comprises increasing the value stored in the credit meter by a player-defined value.
Higgins Teaches:
the predetermined condition comprises determining that a game outcome has occurred during the gaming session, wherein the predetermined condition further comprises determining that the game outcome has caused a value stored in the credit meter to fall below a predetermined threshold, and wherein the automated transfer event comprises increasing the value stored in the credit meter by a player-defined value (Abstract and paragraph 48; the system includes an automatic reload feature wherein if a gaming establishment retail account falls below a threshold level, the system automatically transfers an amount from the external account).
Therefore, It would have been obvious for one ordinary skilled in the art before the effective filing date of present application to have modified the combination of Taylor and Laakso  in view of Higgins to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
 29.	Regarding claims 3 and 15, Higgins also teaches the automated transfer event further comprises decrementing a player account by an amount equal to a gaming event (i.e. the player-defined value) after the value stored in the credit meter (i.e. the credit meter described in paragraph 220) is increased by the player-defined value (Abstract and paragraphs 48 and 220).  
31.	  Regarding claims 5 and 17, Laakso also teaches the predetermined condition comprises determining that a player-defined amount of time (i.e. the amount of time associated with the first set-point as described in paragraph 37) has elapsed since the first time (i.e. a first time wherein time t=0) and wherein the automated transfer event comprises decrementing the credit meter a current value to a value of zero (Abstract and paragraphs 12, 23 and 37).  
32.	Regarding claim 6, Higgins also teaches the instructions further cause a printer (i.e. the printer described in paragraph 213) of the gaming device to print a ticket that includes a redemption value equal to the current value (i.e. the monetary value described in paragraph 213) (Abstract and paragraph 213; paragraph 213 teaches a ticket printer and dispenser configured to print and dispense a ticket or credit slip associated with a monetary value).  
33.	Regarding claim 8, Laakso also teaches the instructions further cause the processor to (Abstract and paragraphs 23, 30 and 37): 
accept a cancel input from the player (i.e. the player input described in paragraph 30) prior to the elapsed time equaling the predetermined amount of time (i.e. prior to time t=T1 as described in paragraph 37) (Abstract and paragraphs 12, 23, 30 and 37); 
and cancel the automated transfer event in response to accepting the cancel input from the player prior to the elapsed time equaling the predetermined amount of time (i.e. prior to time t=T1 as described in paragraph 37) (Abstract and paragraphs 23, 30 and 37).  
34.	Regarding claim 9, Laakso also teaches the instructions further cause the processor to (paragraphs 23 and 37):
accept a transfer input from the player (i.e. the player input described in paragraph 30) prior to the elapsed time (i.e. the elapsed time described in paragraph 37) equaling the predetermined amount of time (i.e. prior to time t=T1 as described in paragraph 37) (paragraphs 23, 30 and 37); 
and initiate the automated transfer event in response to accepting the transfer input from the player prior to the elapsed time  equaling the predetermined amount of time (i.e. prior to time t=T1 as described in paragraph 37) (paragraphs 12, 23 and 37). 
35.	 Regarding claim 11, Higgins also teaches the instructions further cause the processor to (paragraphs 3, 48 and 220): 
determine that a mobile device (i.e. the mobile device described in paragraph 3) associated with the player is currently paired with the gaming device (i.e. when a mobile device is paired or connected with an EGM as described in paragraph 40) (paragraphs 3, 40, 48 and 220); 
and allow the automated transfer event to continue only in response to determining that the mobile device is currently paired with the gaming device (i.e. determining that a mobile device is paired or connected with an EGM as described in paragraph 40) (paragraphs 3, 40, 48 and 220).
Therefore, It would have been obvious for one ordinary skilled in the art before the effective filing date of present application to have modified the combination of Taylor and Laakso Taylor in view of Higgins to include the aforementioned method in order to achieve the predictable result of improved player gaming experience (i.e. by verifying/checking the pairing between a mobile device and a gaming device).
36.	 Regarding claim 12, Higgins also teaches the instructions further cause the processor to (paragraphs 18, 48 and 152): 
detect a player card-in event (i.e. the card-in event described in paragraph 18) at the gaming device (paragraphs 18, 48 and 152); 
and in response to detecting the player card-in event (i.e. the card-in event described in paragraph 18), present the player with gaming options/information associated with the electronic transfer described in paragraph 18 (i.e. options for defining the predetermined amount of time and the automated transfer event taught by the combination of Taylor and Laakso) (paragraphs 18, 48 and 152).  
37.	Regarding claim 16, Laakso also teaches the predetermined threshold (i.e. a certain set-point as described in paragraph 12), the predetermined amount of time (i.e. the amount time between t=0 and t=T1 as described in paragraph 37), and the player-defined value are defined by the player (i.e. the player and the value inputted/defined by the player as described in paragraph 23 and 26) prior to determining that the predetermined condition has been met (i.e. prior to time t=T1 as described in paragraph 37) during the gaming session (i.e. the gaming session described in abstract and paragraph 37) (Abstract and paragraphs 12, 23, 26 and 37).
38.	  Regarding claim 20, Higgins also teaches:
the predetermined condition comprises determining that a game outcome has occurred during the gaming session, wherein the predetermined condition further comprises determining that the game outcome has caused a value stored in the credit meter to fall below a predetermined threshold, wherein the automated transfer event comprises increasing the value stored in the credit meter by a player-defined value (paragraphs 28, 48 and 220), 
and wherein the automated transfer event further comprises decrementing a player account (i.e. the account described in paragraph 28) by an amount equal to the player-defined value after the value stored in the credit meter (i.e. the credit meter described in paragraph 220) is increased by the player-defined value (paragraphs 28, 48 and 220).  
39.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040102238) and in view of Laakso (US 20040242307) and in view of Higgins (US 20190102985) and further in view of Walker2 (US 20070254732).
40.	Regarding claim 4, the combination of Taylor, Laakso and Higgins teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the predetermined threshold, the predetermined amount of time, and the player-defined value are defined by the player prior to the first time.
Walker2 teaches:
wherein the gaming parameters (i.e. the predetermined threshold, the predetermined amount of time, and the player-defined value taught by the combination of Taylor, Laakso and Higgins) are defined by the player prior to the first time (i.e. a first time before the occurrence of the handle pulls) (Abstract and paragraph 224; paragraph 224 teaches any player defined sequence of wins and losses has occurred on prior handle pulls).
Therefore, It would have been obvious for one ordinary skilled in the art before the effective filing date of present application to have modified the combination of Taylor ,Laakso and Higgins in view of Walker2 to include the aforementioned method in order to achieve the predictable result of improved player gaming experience.


Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715